Citation Nr: 1027574	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-38 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 RO decision, which denied a claim 
for service connection for PTSD.

The Board acknowledges that the Veteran's claim for service 
connection for PTSD  was readjudicated as an application to 
reopen a previously denied claim for service connection for PTSD 
in an April 2006 rating decision.  However, as the Veteran's 
September 2006 notice of disagreement (NOD) was received within 1 
year of the initial January 2006 denial of his claim for service 
connection for PTSD, the Board will adjudicate this claim as a 
claim for service connection, as opposed to an application to 
reopen a previously denied claim for service connection. 

In July 2010, a video conference hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case without a 
waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.  
However, as the claim is being granted in full, as discussed 
below, the Board finds no prejudice to the Veteran in proceeding 
to adjudicate the claim without a waiver of initial review of 
this evidence.


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's PTSD is 
causally or etiologically related to his reports of in-service 
stressor events.



CONCLUSION OF LAW

Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
PTSD, the benefit sought on appeal has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002).  
Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  

Recently, the regulations governing PTSD have been amended, 
effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Id.

The Veteran is seeking entitlement to service connection for 
PTSD.  Specifically, the Veteran alleged in a February 2006 
statement that he served as a medical corpsman in Long Binh, 
Vietnam, and his unit operated a prisoner of war hospital.  He 
asserted that he was subject to rockets and mortar attacks on 
active duty.  He asserted having so many wounded prisoners in the 
hospital at one time that they could barely keep up.  He had to 
bag and tag the dead and, at one point, was given a decapitated 
head in a burlap bag.  He had to incinerate amputated body parts 
and was exposed to many gruesome acts of war.   

As an initial matter, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that, in 
order to show presence during a stressful event, evidence need 
not demonstrate that a Veteran actually was present during the 
event if the evidence shows that his unit was present during the 
event.  Pentecost v. Principi, 16 Vet. App. 124, 128 (Vet. App. 
May 24, 2002).

In a July 2007 memorandum from VA, it was noted that the 
Veteran's service personnel records reveal that he served in the 
Republic of Vietnam as a litterbearer and a medical specialist.  
This memorandum noted the Veteran's reports that his unit was 
located at Long Binh near the 24th Evacuation Hospital and 
operated a prisoner of war hospital there.  The Veteran reported 
that his location was attacked by the enemy during the TET 
Offensive who set off the ammo cache on the base.  The Veteran 
asserted that he assisted medical personnel in treating the many 
U.S. and Viet Cong prisoners of war who were wounded in the 
nearby attacks.  The Veteran reported seeing many wounded and 
dead soldiers in the medical field in Vietnam.  Upon review of 
the United States Vietnam Installation listings, the book 
"Vietnam Order of Battle", and the Combat Operations After 
Action Report (AAR) issued by the 25th Infantry Division, it was 
determined that the Veteran participated in combat as defined in 
Pentecost.  Records confirm that the Veteran served with the 50th 
Med Co, 58th Med Bn, 68th Med Gp, which was stationed at Long 
Binh during his tour of duty in Vietnam.  The AAR report details 
the attack at Long Binh base camp during the 1968 TET Offensive, 
in which the enemy detonated ammo caches while the Veteran was 
located there.  In addition, the Veteran's MOS of a litterbearer 
(one who carries stretchers) and his training as a medical 
corpsman made it likely that, in the event of massive amounts of 
casualties, he assisted medical personnel in the handling and 
treatment of the wounded.   

Consequently, in light of the information contained in the 
aforementioned memorandum, the Board also concludes that the 
evidence supports a finding that the Veteran engaged in combat 
with the enemy.  Additionally, in light of the fact that the 
Veteran's personnel records reflect that he served as a medical 
corpsman and a litterbearer during active duty, the Board finds 
the Veteran's aforementioned assertions regarding the incidents 
that he observed while working as a medical corpsman during 
active duty to be credible.  His reported stressor incidents are 
consistent with the circumstances of his service. 

A review of the Veteran's service treatment records reflects no 
complaints, treatment, or diagnoses of a psychiatric disability 
of any kind during active duty service.  The Board notes that, on 
a September 1966 Report of Medical History, the Veteran reported 
nervous trouble.  However, on his September 1966 Report of 
Medical Examination, psychiatric clinical evaluation was noted as 
normal.  On a March 1969 Report of Medical History, the Veteran 
reported no nervous trouble of any sort.  On his March 1969 
Report of Medical Examination, psychiatric clinical evaluation 
was again noted as normal.  

With regard to a current diagnosis, the Board acknowledges that 
the Veteran has been noted in VA and private treatment records as 
having PTSD and a major depressive disorder.  See VA treatment 
records, March 2005 and November 2009; Cornerstone Care Inc., 
treatment record, August 2006.  Specifically, in a November 2009 
VA treatment record, an examining physician stated that the 
Veteran's symptoms are consistent with PTSD.  She indicated that 
the Veteran had symptoms from all clusters of PTSD.  The symptoms 
were present for awhile when he came home from Vietnam; then, 
they were not prominent for several years but became very 
prominent after September 11.  The physician also noted that the 
Veteran has depression that is separate from his PTSD, but each 
one can aggravate the other.  The physician stated that, after 
September 11, both latent PTSD symptoms were considerably 
worsened, as were his symptoms of major depression.  The 
physician concluded by diagnosing the Veteran with PTSD.  She 
noted all of these symptoms were present after service.  Between 
his time in service and 2001, some of the symptoms were present.  
Since September 11, all of his symptoms have been present.  She 
also diagnosed the Veteran with recurrent major depressive 
disorder separate from PTSD but aggravated by it. 

The Veteran also underwent a VA examination in September 2007.  
The examiner indicated that he reviewed the claims file.  The 
examiner thoroughly interviewed and examined the Veteran.  It was 
noted that the Veteran worked as a medic in Vietnam and dealt 
with the wounded, assisted with amputations, bagged deceased, 
incinerated amputated body parts, and had to dispose of the head 
of an enemy soldier.  His base camps received enemy fire and 
enemy mortars nightly.  In Vietnam, a fellow soldier tried to 
fondle him and he ran away from him.  The Veteran reported that 
hearing about people beheaded in Iraq or bombed brings back 
memories of Vietnam.  The Veteran had nightmares about fighting 
in Vietnam, even though he never actually did so.  These 
nightmares stopped a couple of years after he returned from 
Vietnam.  The examiner concluded by stating that it is less 
likely than not that the Veteran has PTSD.  He has no current 
nightmares, and the nightmares that he had for a few years after 
service were not about actual military trauma.  He also has no 
intrusive memories and reports no hyperarousal.  The examiner 
determined that the Veteran seems to have a dysthymic disorder, 
which is characterized by a sad mood, insomnia, verbal 
irritability, and difficulty concentrating.  The examiner further 
noted that it is less than likely that this dysthymic disorder 
results from military service.  Rather, it is likely as not that 
his dysthymic disorder results from the Veteran's occupational 
instability since he was laid off in 2000.  

In a March 2005 VA treatment record, the physician stated that 
the Veteran has major depression, which is recurrent.  She 
further noted that, while the Veteran has some symptoms of PTSD, 
he does not have enough to warrant the diagnosis of PTSD. 

The Board acknowledges that there is medical evidence of record 
indicating that the Veteran does not have PTSD.  However, as 
there is also persuasive medical evidence of record indicating 
that he does have PTSD, and given that the Veteran's reported in-
service stressors have been verified, the Board finds that the 
evidence of record is in at least equipoise as to whether or not 
the Veteran's PTSD is caused by his active duty service. 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Veteran's claim of service connection for PTSD is 
granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


